 Case 1:20-cv-03102-RMB-JS Document 9 Filed 07/17/20 Page 1 of 5 PageID: 56




Charles M. Lizza
William C. Baton
Sarah A. Sullivan
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, NJ 07102-5426
(973) 286-6700
clizza@saul.com

OF COUNSEL:

Raymond N. Nimrod
Colleen Tracy James
Catherine T. Mattes
QUINN EMANUEL URQUHART & SULLIVAN, LLP
51 Madison Avenue
New York, NY 10010

Attorneys for Plaintiffs
Mitsubishi Tanabe Pharma Corp.,
Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica NV,
Janssen Research and Development, LLC,
and Cilag GmbH International

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


MITSUBISHI TANABE PHARMA
CORPORATION, JANSSEN                                Civil Action No. 20-3102 (RMB)(JS)
PHARMACEUTICALS, INC., JANSSEN
PHARMACEUTICA NV, JANSSEN                           (Filed Electronically)
RESEARCH AND DEVELOPMENT, LLC, and
CILAG GMBH INTERNATIONAL,

                    Plaintiffs,

      v.

AUROBINDO PHARMA USA, INC.,


                    Defendant.



                         CONSENT JUDGMENT AND ORDER
 Case 1:20-cv-03102-RMB-JS Document 9 Filed 07/17/20 Page 2 of 5 PageID: 57




               WHEREAS Civil Action No. 20-3102 has been brought by Plaintiffs Mitsubishi

Tanabe Pharma Corp., Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica NV, Janssen

Research and Development, LLC, and Cilag GmbH International (collectively, “Plaintiffs”)

against Defendant Aurobindo Pharma USA, Inc., (“Aurobindo”) alleging infringement of United

States Patent Nos. 7,943,582 (“the ’582 Patent”) and 8,513,202 (“the ’202 Patent”);

               WHEREAS Plaintiffs currently market in the United States pursuant to New Drug

Application No. 205879 extended-release tablets containing canagliflozin and metformin under

the trade name INVOKAMET XR® (the “Invokamet XR Product”);

               WHEREAS Aurobindo filed or caused to be filed Abbreviated New Drug

Application (“ANDA”) 213900 (the “Aurobindo ANDA”) containing “paragraph IV

certifications” with respect to the ’582 and ’202 Patents and seeking FDA approval to make, sell,

offer for sale, use and/or import in or for the United States a product asserted to be bioequivalent

to the Invokamet XR Product, as described in the Aurobindo ANDA (the “Aurobindo Product”);

               WHEREAS Aurobindo admits that the claims of each of the ’582 and ’202

Patents are valid and enforceable with respect to the manufacture, use, sale, offer for sale, and

importation of the Aurobindo Product in the United States;

               WHEREAS Aurobindo has not, at this time, rebutted the statutory presumption

that the ’582 and ’202 Patents are valid and enforceable;

               WHEREAS Aurobindo admits that the submission of the Aurobindo ANDA to

the FDA for the purpose of obtaining regulatory approval to engage in the commercial

manufacture, use and/or sale of the Aurobindo Product within the United States prior to the

expiration of the ’582 and ’202 Patents was a technical act of patent infringement with respect to

one or more claims of each of the ’582 and ’202 Patents;




                                                 2
 Case 1:20-cv-03102-RMB-JS Document 9 Filed 07/17/20 Page 3 of 5 PageID: 58




               WHEREAS Plaintiffs and Aurobindo have resolved this litigation for good cause

and valuable consideration recognized by Plaintiffs and Aurobindo;

               WHEREAS Plaintiffs and Aurobindo respectfully request that the Court

terminate the pending litigation as between Plaintiffs and Aurobindo by the entry of this

Judgment and Order; and

               WHEREAS Plaintiffs and Aurobindo now consent to this Judgment and Order. IT

IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.      This Court has jurisdiction over the parties and subject matter of this action.

       2.      The submission of the Aurobindo ANDA to the FDA for the purpose of obtaining

regulatory approval to engage in the commercial manufacture, use and/or sale of the Aurobindo

Product within the United States prior to the expiration of the ’582 and ’202 Patents was a

technical act of patent infringement with respect to one or more claims of each of the ’582

and ’202 Patents under 35 U.S.C. § 271(e)(2)(A).

       3.      The claims of each of the ’582 and ’202 Patents are valid and enforceable solely

with respect to the manufacture, use, sale, offer for sale, and importation of the Aurobindo

Product in the United States.

       4.      Aurobindo’s manufacture, sale, offer for sale, use or import of the Aurobindo

Product in the United States would constitute infringement of one or more claims of each of

the ’582 and ’202 Patents absent authorization by Plaintiffs.

       5.      Aurobindo and its affiliates are hereby enjoined from manufacturing, using,

offering for sale, selling in the United States, or importing into the United States, the Aurobindo

Product until the expiration of the ’582 and ’202 Patents, including any patent term extensions




                                                 3
 Case 1:20-cv-03102-RMB-JS Document 9 Filed 07/17/20 Page 4 of 5 PageID: 59




and/or patent term adjustments and during the period of any associated pediatric exclusivity,

other than as authorized by Plaintiffs.

       6.      Neither this Judgment and Order nor the entry of this Judgment and Order may be

asserted by Plaintiffs against Aurobindo or any of its affiliates, and shall have no preclusive

effect whatsoever, in any cause of action, litigation or proceeding with respect to any product

other than the Aurobindo Product in the United States or with respect to any patent other than

the ’582 and ’202 Patents.

       7.      All affirmative defenses, claims and counterclaims, which have been or could

have been raised by Plaintiffs against Aurobindo and its affiliates, or by Aurobindo and its

affiliates against Plaintiffs, in this action solely with respect to the Aurobindo Product and/or

the ’582 and ’202 Patents are hereby dismissed with prejudice.

       8.      Plaintiffs and Aurobindo shall bear their own fees and costs in connection with

this action, including attorneys’ fees.

       9.      Plaintiffs and Aurobindo waive all right to appeal or otherwise move for relief

from this Judgment and Order.

       10.     This Court shall retain jurisdiction of this action and over Plaintiffs and

Aurobindo for purposes of enforcement of the provisions of this Judgment and Order.



IT IS SO ORDERED this ____________ day of ____________ 2020



                                                  HONORABLE RENEE MARIE BUMB
                                                  UNITED STATES DISTRICT JUDGE




                                                  4
 Case 1:20-cv-03102-RMB-JS Document 9 Filed 07/17/20 Page 5 of 5 PageID: 60




Dated: May 29, 2020

s/ Charles M. Lizza                          s/ Marc D. Youngelson
Charles M. Lizza                             Marc D. Youngelson, Esq.
William C. Baton                             COSNER YOUNGELSON
SAUL EWING ARNSTEIN & LEHR LLP               197 Route 18, Ste 104
One Riverfront Plaza, Suite 1520             East Brunswick, NJ 08816
Newark, NJ 07102-5426                        (732) 937-8000
(973) 286-6700                               (732) 937-5439
clizza@saul.com                              marc@cosnerlaw.com

OF COUNSEL:                                  OF COUNSEL:

Raymond N. Nimrod                            Steven J. Moore, Esq.
Colleen Tracy James                          WITHERS BERGMAN LLP
Catherine T. Mattes                          1700 East Putnam Avenue
QUINN EMANUEL                                Greenwich, Connecticut 06830
URQUHART & SULLIVAN, LLP                     Phone: (203) 302-4100
51 Madison Avenue                            Fax: (203) 302-6611
New York, NY 10010                           Steven.moore@withersworldwide.com

Attorneys for Plaintiffs                     Attorneys for Defendant
Mitsubishi Tanabe Pharma Corp.,              Aurobindo Pharma USA, Inc.
Janssen Pharmaceuticals, Inc., Janssen
Pharmaceutica NV, Janssen Research and
Development, LLC, and Cilag GmbH
International




                                         5
